UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1664


JAMES JOSEPH OWENS-EL,

                    Plaintiff - Appellant,

             v.

MS. BARBARA, Gift Shop Proprietor; JANE DOE, Head of Security; JANE DOE,
Deputy Head of Security; DAVID VIOLA, Owner of Building; MR. CRAIG,
Federal Law Enforcement Officer; CARLYLE DEVELOPMENT GROUP,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:20-cv-01845-JKB)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Joseph Owens-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Joseph Owens-El appeals the district court’s order dismissing his civil

complaint for failure to state a claim. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Owens-El v.

Barbara, No. 1:20-cv-01845-JKB (D. Md. July 10, 2020). We deny Owens-El’s motion

for appointment of counsel and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2